DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed 8/13/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3, 6-7, 8-11, 13-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US Pub No. 2015/0361223) in view of in view of Tanaka (JPH05202077, Machine translation) and Yamamoto (Macromol. Chem. Phys. 2011, 212, 2406−2416)
	Regarding Claim 1-3, 6, 13-16, and 18, Woo et al. teaches the following compound [page 3]:
Ar1 is phenyl, Ar2 is thiophene, a is 1 to 3 [0017], n is 10-100 [0017, in teaching of Woo et al, m is 10-100] in regards to claim 1, and Ar2 is the benzothiadiazole portion in regards to claim 18

    PNG
    media_image1.png
    172
    405
    media_image1.png
    Greyscale



The compound of Woo et al. is used to provide highly efficient organic solar cells [0009-0012] and focuses on improving thermal stability [0067, 0110]]. Tanaka et al. teaches a photosensitive compound which comprises a siloxy group on a aromatic compound [Table 1, 0040] which can provide improved heat resistance and thermal stability [0001-0004].
Since Woo et al. teaches aromatic components in the polymer, and is concerned about providing improved thermal stability, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the R13 and R14 portion of Kim et al. with the siloxy group of Tanaka et al. in order to provide enhanced heat resistance and thermal stability [0001-0004].
In addition, the combination would have been merely the selection of a known substituent for aromatic photoactive derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Yamamoto et al. teaches polymers with the siloxy groups provides compounds which are thermally stable [page 2410, middle left of page, and abstract], where the siloxy groups can comprises -OSiBu3.
Since Woo et al. teaches aromatic components in the polymer, and is concerned about providing improved thermal stability, and Tanaka et al. teaches siloxy groups provide improved heat resistance and thermal stability, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the siloxy group of modified Woo et al. with the siloxy groups as disclosed by Yamamoto et al. as it is merely the selection of convention siloxy groups used in polymers to provide thermal stability in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 7, within the combination above, modified Woo et al. teaches an organic solar cell comprising:
A first electrode [0070];
A second electrode [0070] facing the first electrode [0065]; and an organic material layer between the first electrode and the second electrode, the organic material layer comprising one or more layers that comprises a photoactive layer [0065-0070],
Wherein the one or more layers of the organic material layer comprise the compound of claim 1 [0065-0070].
Regarding Claim 8, within the combination above, modified Woo et al. teaches wherein the organic layer comprises a hole transport layer, a hole injection layer, or a layer which simultaneously transports and injects holes, and 
The hole transport layer, the hole injection layer, or the layer which simultaneously transports and injects holes comprises the compound [0065-0070].
Regarding Claim 9, within the combination above, modified Woo et al. teaches wherein the organic material layer comprises an electron injection layer, and electron transport layer or a layer which simultaneously injects and transports electrons, and the electron injection layer, the electron transport layer or the layer which simultaneously injects and transports electrons comprises the compound [0065-0070].
Regarding Claim 10, within the combination above, modified Woo et al. teaches wherein the photoactive layer comprises an electron donor and an electron acceptor, and the electron donor comprises the compound [0068, 0142].
Regarding Claim 11, within the combination above, modified Woo et al. teaches wherein the organic solar cell further comprises one or two or more organic material layers selected from the group consisting of a hole injection layer, a hole transport layer, a hole blocking layer, a charge generation layer, an electron blocking layer, an electron injection layer, and an electron transport layer [0065-0070].
Regarding Claim 19, within the combination above, modified Woo et al. teaches an organic solar cell comprising: a first electrode;
a second electrode facing the first electrode; and
an organic material layer between the first electrode and the second electrode, the organic material layer comprising one or more layers that comprises a photoactive layer,
wherein the one or more layers of the organic material layer [0065-0070].
	Claim 1-3, 5-6, 7, 12, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wigglesworth (US Pub No. 2011/0178255) in view of in view of Tanaka (JPH05202077, Machine translation), and Yamamoto (Macromol. Chem. Phys. 2011, 212, 2406−2416)
	Regarding Claim 1-3, 5-6, 12, and 15-16, Wigglesworth et al. teaches the following compound [page 3]:
Ar1 is benzodithiophene (right), Ar2 is the portion in the benzothiadiazole portion (left), n is 2 to 5000 [0015] in the formula below of Wigglesworth et al.

    PNG
    media_image2.png
    132
    375
    media_image2.png
    Greyscale


	Wigglesworth et al. teaches the following compound can be used in solar cells [0079], and is concerned about providing improved performance for photovoltaics [0007].
Tanaka et al. teaches a photosensitive compound which comprises a siloxy group on a aromatic compound [Table 1, 0040] which can provide improved heat resistance and thermal stability [0001-0004].
Since Wigglesworth et al. is concerned about providing improved performance for photovoltaics [0007], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify alkyl groups on the benzodithiophene of Wigglesworth et al. with the siloxy group of Tanaka et al. in order to provide enhanced heat resistance and thermal stability [0001-0004].
In addition, the combination would have been merely the selection of a known substituent for aromatic photoactive derivatives in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Yamamoto et al. teaches polymers with siloxy groups provides compounds which are thermally stable [page 2410, middle left of page, and abstract], where the siloxy groups can comprises -OSiBu3.
Since modified Wigglesworth et al. is concerned about providing improved performance for photovoltaics [0007], and Tanaka et al. teaches siloxy groups provide improved heat resistance and thermal stability, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the siloxy group of modified Wigglesworth et al. with the siloxy groups as disclosed by Yamamoto et al. as it is merely the selection of convention siloxy groups used in polymers to provide thermal stability in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 7, within the combination above, modified Wigglesworth et al. teaches an organic solar cell comprising: a first electrode, a second electrode facing the first electrode [Fig. 3]; and an organic material layer between the first electrode and the second electrode, the organic material layer comprising one or more layers that comprises a photoactive layer [Fig. 3, 00070-0075, 0079]
Wherein the one or more layers of the organic material layer comprise the compound of claim 1 [Fig. 3, 0079].
Regarding Claim 17, within the combination above, modified Kim et al. teaches an organic solar cell comprising: a first electrode;
a second electrode facing the first electrode; and

wherein the one or more layers of the organic material layer comprise the compound of Claim 16 [Fig. 3, 0079]
	Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wigglesworth (US Pub No. 2011/0178255) in view of in view of Tanaka (JPH05202077, Machine translation)  and Yamamoto (Macromol. Chem. Phys. 2011, 212, 2406−2416) as applied above in addressing claim 7, in further view of Kim (WO2015008939, English translation as US Pub No. 2016/0155947)
Regarding Claim 8, within the combination above, modified Wigglesworth et al. is silent on wherein the organic layer comprises a hole transport layer, a hole injection layer, or a layer which simultaneously transports and injects holes, and 
The hole transport layer, the hole injection layer, or the layer which simultaneously transports and injects holes comprises the compound.
Kim et al. teaches a benzodithiophene copolymer used in a device which comprises a first and second electrode,  and an organic layer that comprise a hole transport layer, electron transport layer, and a photoactive layer [0162-0167] where the organic layer comprises a benzodithiophene copolymer [0162-0167].
Since modified Wigglesworth et al. and Kim et al. teach a photovoltaic device which comprises a benzodithiophene copolymer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the organic layer of Kim et al. with the benzodithiophene copolymer of modified Wigglesworth et al. in order to provide improved device performance [Wigglesworth: 0007].
In addition, the combination would have been merely the selection known organic solar cell architectures in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 9, within the combination above, modified Kim et al. is silent on wherein the organic material layer comprises an electron injection layer, and electron transport layer or a layer which simultaneously injects and transports electrons, and the electron injection layer, the electron transport layer or the layer which simultaneously injects and transports electrons comprises the compound 
Kim et al. teaches a benzodithiophene copolymer used in a device which comprises a first and second electrode,  and an organic layer that comprise a hole transport layer, electron transport layer, and a photoactive layer [0162-0167] where the organic layer comprises a benzodithiophene copolymer [0162-0167].
Since modified Wigglesworth et al. and Kim et al. teach a photovoltaic device which comprises a benzodithiophene copolymer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the organic layer of Kim et al. with the benzodithiophene copolymer of modified Wigglesworth et al. in order to provide improved device performance [Wigglesworth: 0007].
In addition, the combination would have been merely the selection known organic solar cell architectures in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 10, within the combination above, modified Kim et al. is silent on wherein the photoactive layer comprises an electron donor and an electron acceptor, and the electron donor comprises the compound 
Kim et al. teaches a benzodithiophene copolymer used in a device which comprises a first and second electrode,  and an organic layer that comprise a hole transport layer, electron transport layer, and a photoactive layer [0162-0167] where the organic layer comprises a benzodithiophene copolymer [0162-0167].
Since modified Wigglesworth et al. and Kim et al. teach a photovoltaic device which comprises a benzodithiophene copolymer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the organic layer of Kim et al. with the benzodithiophene copolymer of modified Wigglesworth et al. in order to provide improved device performance [Wigglesworth: 0007].
In addition, the combination would have been merely the selection known organic solar cell architectures in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 11, within the combination above, modified Kim et al. is silent on wherein the organic solar cell further comprises one or two or more organic material layers selected from the group consisting of a hole injection layer, a hole transport layer, a hole blocking layer, a charge generation layer, an electron blocking layer, an electron injection layer, and an electron transport layer.
Kim et al. teaches a benzodithiophene copolymer used in a device which comprises a first and second electrode,  and an organic layer that comprise a hole transport layer, electron transport layer, 
Since modified Wigglesworth et al. and Kim et al. teach a photovoltaic device which comprises a benzodithiophene copolymer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the organic layer of Kim et al. with the benzodithiophene copolymer of modified Wigglesworth et al. in order to provide improved device performance [Wigglesworth: 0007].
In addition, the combination would have been merely the selection known organic solar cell architectures in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726